DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 was filed after the mailing date of the Notice of Allowance on 10/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
The reference presented within the IDS, dated 01/26/2022, does not affect the previous allowability of the claims.
Claims 1-2, 4-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 11, the prior art of record fails to disclose or reasonably suggest, a method for generating a time-frequency representation of an aperiodic continuous input signal and an analog system for generating a time-frequency representation of a continuous aperiodic input signal , the method and system comprising a periodic train of pulses, the periodic train of pulses having a repetition period corresponding to a repetition frequency, the repetition frequency being below a bandwidth of the input signal, each pulse of the periodic train of pulses having a pulse temporal width, and the pulse temporal width being below the repetition period.
The closest art of record teaches the following:
Messerly et al. (US 2014/0300951) discloses short-pulse, high repetition-rate, high energy output pulses comprising a pulse duration within a range from 10 fs to 1 ps and a repetition rate within a range from 1 GHz to 100 GHz (claim 1). Claim 39 discloses combining each pulselet train of said N pulselet trains in an interleaved manner of equal temporal spacing to produce a composite pulselet frequency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884